Per Curiam.
Plaintiff Mrs. Wilson and defendant, Miss Phillips, were driving their automobiles to work on the morning of January 8,1963. Both were school teachers in the city of Detroit. Plaintiff alleged that when she attempted to leave the Edsel Ford expressway in the city of Detroit, the defendant’s vehicle struck her vehicle in the rear, causing serious personal injury to the plaintiff.
The husband of Mrs. Wilson, also a plaintiff in this action, requested damages for loss of use of car, repair work, medical expenses for Mrs. Wilson, and loss of services and consortium. Defendant alleges that she was in the extreme right lane of the 3-lane *60expressway and that the plaintiff attempted to cut over from the middle lane in order to. leave, causing the collision when defendant was unable to avoid hitting plaintiff’s vehicle.
On trial, the jury returned a verdict of no' cause of action in favor of defendant, plaintiffs appealing to this Court alleging the following errors:
(1) That they did not have a fair and impartial trial by “due process of law”.
(2) That the verdict of the jury was erroneous and against the great weight of the evidence.
Plaintiff’s first question is further broken down into a number of subheads beginning with the allegation that the trial court unduly injected itself into the trial. Specifically, plaintiff states that the court interfered with counsel’s attempt to present proofs, sustained unmade objections, questioned witnesses, and cut off counsel from arguing points of law. A review of the record does not substantiate this contention. See Madalinski v. Hill (1936), 277 Mich 219. Here, as in Madalinshi, the court sought to expedite and control the trial, and properly so.
Improper, prejudicial, and erroneous rulings are' ascribed to the court during the course of trial, particularly in relation to admission of evidence and allowing a certain witness to testify. Plaintiffs state that, “The court was unfair to plaintiffs in every respect. His partiality was so obvious that the jury could not help detecting it.” This contention is not borne out by the record. See Smith v. Maticka (1943), 305 Mich 32.
Likewise, we are unable to sustain plaintiff’s complaints about the defense’s summation argument and the court’s charge to the jury. See this Court’s opinion in Rentfrow v. Grand Trunk Western Railroad Company (1968), 9 Mich App 655, 660, wherein wfi stated “appellate courts view the trial court’s" *61instructions as a whole in determining its adequacy” and these instructions pass muster in this regard.
Plaintiff’s final contention that the verdict is against the great weight of evidence is not sustained. See McConnell v. Elliott (1928), 242 Mich 145, 147, stating:
“We should set aside a verdict, and only set one aside, when it is against the overwhelming weight of the evidence. We are not persuaded that this record justifies us in setting aside the verdict.”
Affirmed. Costs to appellees.
J. H. Gillis, P. J., and Fitzgerald and McGregor, JJ., concurred.